RE: DUAL OFFICE HOLDING
A FEW DAYS AGO YOU GAVE SHOWED ME A LETTER ABOUT SOMEONE SERVING ON A CITY COUNCIL WHO WANTS TO RUN FOR A SCHOOL BOARD SEAT. FIRST OF ALL I NEED TO ADVISE YOU THAT REQUESTS FOR OFFICIAL OPINIONS NEED TO BE IN WRITING FROM PERSONS AUTHORIZED TO REQUEST SUCH OPINIONS. WE DO NOT ISSUE OPINIONS TO THE PUBLIC AT LARGE. LEGISLATORS ARE AUTHORIZED TO REQUEST SUCH OPINIONS AND IF YOU CAN ATTEND ONE OF OUR UPCOMING ORIENTATION SESSIONS WE WILL GO INTO THE SPECIFIC PROCEDURES AT THAT TIME. IF YOU HAVE A CONSTITUENT WITH A STRAIGHTFORWARD LEGAL QUESTION WE PREFER TO DEAL WITH THESE MATTERS OVER THE PHONE OR, PERHAPS WITH AN INFORMAL LETTER SUCH AS THIS ONE. OFFICIAL OPINIONS TAKE A LOT OF TIME AND EFFORT TO PREPARE AND APPROVE.
AS I STATED TO YOU, THE GENERAL RULE AND PRESUMPTION IS THAT ONE CANNOT HOLD TWO (2) OFFICES AT THE SAME TIME. 51 O.S. 6 (1990). THIS STATUTE IS COMMONLY KNOWN AS THE DUAL-OFFICE HOLDING STATUTE. HOWEVER, 6 CONTAINS A LAUNDRY LIST OF EXCEPTIONS TO THIS GENERAL RULE. I FIND NO EXCEPTION WHICH WOULD ALLOW YOUR CONSTITUENT TO BE A CITY COUNCIL MEMBER AND A SCHOOL BOARD MEMBER AT THE SAME TIME. MUNICIPAL OFFICERS MAY BE APPOINTED TO CERTAIN BOARDS, 51 O.S. 6(5)/51 O.S. 6(6) BUT THEY CANNOT BE ELECTED TO A SCHOOL BOARD. IF AN OFFICER ASSUMES THE DUTIES OF A PROHIBITED OFFICE, HE FORFEITS HIS PRIOR OFFICE AUTOMATICALLY. A.G. OPIN. NO. 80-172; GIBSON V. CROWDER, 165 P.2D 628 (OKLA. 1946).
I ALSO NOTE THAT YOUR CONSTITUENT IS ADVOCATING A CHANGE IN THE LAW WHICH WOULD ALLOW SUCH DUAL-OFFICE HOLDING. WHILE THIS IS STRICTLY A POLICY MATTER FOR THE LEGISLATURE, EXCEPTION HAVE BEEN ADDED TO THIS STATUTE SIX (6) TIMES IN THE LAST TEN (10) YEARS. FRANKLY, THERE ARE SO MANY EXCEPTIONS NOW THAT THE STATUTE IS ALMOST COMPLETELY MEANINGLESS. THERE ARE CERTAINLY SOME IMPORTANT POLICY REASONS WHY STATE AND LOCAL POLITICAL POWER SHOULD NOT BE CONCENTRATED IN THE HANDS OF A FEW. THIS IS NOT TO MENTION THE DANGERS OF CONFLICTING LOYALTIES OF PERSONS SERVING MORE THAN ONE GOVERNMENTAL ENTITY. TAKE THIS FOR WHATEVER IT IS WORTH.
(THOMAS L. SPENCER)